              Case 2:20-cv-00027-RMP                     ECF No. 7         filed 06/05/20     PageID.32 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                     for the_                                    U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                        Eastern District of Washington
             SEBASTIAN CORTES AGUILAR,                                                                          Jun 05, 2020
                                                                                                                 SEAN F. MCAVOY, CLERK
                                                                       )
                             Plaintiff                                 )
                                v.                                     )        Civil Action No. 2:20-CV-27-RMP
                   JEFFERY A. UTTECHT,                                 )
                                                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED that this action is DISMISSED with prejudice as time barred under 28 U.S.C. § 2244(d).
’




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson




Date: June 5, 2020                                                            CLERK OF COURT

                                                                               SEAN F. McAVOY


                                                                                            (By) Deputy Clerk

                                                                               Sean F. McAvoy
